In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00155-CR



            DANNY RAY GRAY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 71st District Court
                Harrison County, Texas
               Trial Court No. 18-0252X




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       Danny Ray Gray entered an open plea of guilty to aggravated sexual assault of a child. See

TEX. PENAL CODE ANN. § 22.021. After trial to the bench on punishment, the trial court sentenced

Gray to thirty-five years’ imprisonment. Gray appeals.

       Gray’s attorney on appeal has filed a brief stating that he has reviewed the record and has

found no genuinely arguable issues that could be raised. The brief sets out the procedural history

of the case and summarizes the evidence elicited during the course of the trial

proceeding. Providing a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced, counsel has met the requirements of Anders v. California. See

Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex.

Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App.

1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also

filed a motion with this Court seeking to withdraw as counsel in this appeal.

       On October 9, 2019, counsel mailed to Gray a copy of the brief, the appellate record, and

the motion to withdraw. Gray was informed of his right to review the record and file a pro se

response. This Court informed Gray that any pro se response was due on or before November 12.

On November 25, this Court further informed Gray that the case would be set for submission on

the briefs on December 16. We received neither a pro se response from Gray nor a motion

requesting an extension of time in which to file such a response.

       We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an


                                                2
appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court. 1




                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:            December 16, 2019
Date Decided:              December 17, 2019

Do Not Publish




1
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or file a pro se petition for
discretionary review. Any petition for discretionary review (1) must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP.
P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and
(3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P.
68.4.
                                                           3